DETAILED ACTION
Election/Restrictions
 	A telephone call was made to Attny. Lin Xiao on 4/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
 	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention (either Group 1 or Group II,III) to which the claims must be restricted.
Group I, claim(s) 1-2, 4-7, 9-14, drawn to a compensator.
Group II, claim(s) 16-20, drawn to a method.
Group III, claim(s) 21-23, drawn to a control device.
 	Inventions II, III and invention I do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature. The common matter linking the groups is the well known use of inverters having power units comprising turn-off devices and is shown in Figure 3 of the reference Tegner (US 2017/0170658) which illustrated an inverter (3) with power units (5a,5b) having turn-off devices (IGBTs). Therefore the material common to the groups is known and do not create a special technical feature. In Group I, the features making a contribution over the prior art of the claimed transformer and switch are different from that of Group III, which instead detail reactive and active power control units. Since the technical problems and effects of the Groups are different the features and not considered as corresponding to special technical features.
Likewise Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. The Groups are of different categories and Group I is not an apparatus specifically designed for carrying out the process since the contribution over the prior art of the apparatus of the recited transformer and switch do not correspond to the determining active and reactive power references. The common matter linking the groups is the well known use of inverters having power units comprising turn-off devices and is shown in Figure 3 of the reference Tegner (US 2017/0170658) which illustrated an inverter (3) with power units (5a,5b) having turn-off devices (IGBTs). Therefore the material common to the groups is known and do not create a special technical feature. In Group I, the features making a contribution over the prior art of the claimed transformer and switch are different from that of Group II, which instead detail reactive and active power control units. Since the technical problems and effects of the Groups are different the features and not considered as corresponding to special technical features.
Groups II and III have unity of invention and will be examined together if selected.
In summary, Groups I and II,III lack unity of invention because even though the inventions of these groups require the technical feature of an inverter with power units and turn-off devices, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tenger (US 2017/0170658) which discloses an inverter (Fig. 3 3) with power units (Fig. 3 5a,5b) having turn-off devices (Fig. 3 IGBTs). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839